
	
		I
		112th CONGRESS
		1st Session
		H. R. 2006
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2011
			Mr. Smith of New
			 Jersey (for himself and Mr.
			 Doyle) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To establish a National Autism Spectrum Disorders
		  Initiative, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Autism Spectrum Disorders
			 Initiative Act of 2011.
		2.Establishment of
			 the national autism spectrum disorders initiativePart R of title III of the Public Health
			 Service Act (42 U.S.C. 280i et seq.) is amended—
			(1)by redesignating
			 section 399E (42 U.S.C. 280i–4) as section 399FF; and
			(2)by inserting after
			 section 399DD the following:
				
					399EE.Establishment
				of the national autism spectrum disorders initiative
						(a)In
				generalThere is established
				in the Office of the Secretary of Health and Human Services the National Autism
				Spectrum Disorders Initiative (referred to in this Act as the
				Initiative). The principal goal of the Initiative is to improve
				the lives of persons with autism spectrum disorders through research focused on
				prevention, treatment, services, and cures.
						(b)Duties of the
				Secretary under the initiativeThe Secretary (or the Secretary’s
				designee) shall—
							(1)act as the primary
				Federal official with responsibility for overseeing all research on autism
				spectrum disorders conducted or supported by the National Institutes of
				Health;
							(2)approve the
				strategic plan described in section 399CC(b)(5) and be responsible for its
				implementation;
							(3)receive directly
				from the President and the Director of the Office of Management and Budget all
				funds available for autism spectrum disorder activities of the National
				Institutes of Health;
							(4)from the amounts
				received under paragraph (3) for the fiscal year, allocate, in consultation
				with the Director of the National Institutes of Health, to the agencies of the
				National Institutes of Health in accordance with the strategic plan all amounts
				available for such year for carrying out autism spectrum disorder
				activities;
							(5)to the extent
				practicable, allocate amounts under paragraph (4) not later than 30 days after
				the date on which the Secretary receives the amounts described under paragraph
				(3);
							(6)have authority to
				reallocate up to 3 percent of the total amount allocated under paragraph (4) as
				needs change and opportunities arise;
							(7)plan and evaluate
				research and other activities related to autism spectrum disorders conducted or
				supported by the agencies of the National Institutes of Health, evaluating the
				activities of each of such agencies and providing for the periodic reevaluation
				of such activities;
							(8)maintain
				communications with all relevant departments and agencies of the Federal
				Government to ensure the timely transmission of information concerning autism
				spectrum disorders; and
							(9)carry out this
				subsection in consultation with the heads of the agencies of the National
				Institutes of Health, with the advisory councils of such agencies, and with the
				Interagency Autism Coordinating Committee.
							(c)Sunset
				provisionThis section shall not apply after the date that is 7
				years after the date of the enactment of this
				section.
						.
			3.Activities of the
			 national institutes of health with respect to autism spectrum
			 disordersSection 409C of the
			 Public Health Service Act (42 U.S.C. 284g) is amended—
			(1)in subsection
			 (a)(1), by striking basic and clinical research and inserting
			 basic, clinical, and translational research;
			(2)in subsection
			 (b)—
				(A)in paragraph
			 (2)—
					(i)by
			 striking basic and clinical research and inserting basic,
			 clinical, and translational research; and
					(ii)by
			 inserting , building upon the recommendations set forth in the most
			 recent strategic plan for autism spectrum disorders of the Interagency Autism
			 Coordinating Committee established under section 399CC before the
			 period at the end of the second sentence; and
					(B)by adding at the
			 end the following:
					
						(6)DefinitionIn
				this section, the term translational, with respect to research,
				means emphasizing the development and delivery of effective new therapies to
				patients.
						;
				and
				(3)in subsection (c),
			 by inserting , biosamples relevant to environmental exposures,
			 after tissues.
			4.Clarifying
			 amendments with respect to autism interventionSection 399BB(f) of the Public Health
			 Service Act (42 U.S.C. 280i–1(f)) is amended—
			(a)by inserting
			 to research networks after contracts; and
			(b)by striking
			 interventions for individuals and inserting interventions
			 to improve the physical and behavioral health and well-being of
			 individuals.
			
